PER CURIAM.
The petition for writ of habeas corpus is dismissed as successive and frivolous.
Due to petitioner’s abuse of the legal process by his repeated pró se filings attacking his conviction and sentence, this court issued an opinion in Ferris v. State, 2015 WL 2106340 (Fla. 1st DCA 2015), warning petitioner that any future filings which the court determined to be successive or frivolous may result in the imposition of sanctions, including a bar to further pro se filings and a referral to the Florida Department of Corrections for disciplinary procedures. Having determined that the present petition is both frivolous and successive, petitioner is hereby barred from future pro se filings in this court concerning Washington County circuit court case number 04-143CF. The Clerk of the *1051Court is directed not to accept any future filings from petitioner concerning Washington County circuit court case number 04-143CF unless they are filed by a member in good standing of The Florida Bar.
A certified copy of this opinion shall be provided to the Florida Department of Corrections to be forwarded to the appropriate institution or facility for disciplinary procedures pursuant to the rules of the Department as provided in section 944.279, Florida Statutes (2015).
ROBERTS, C.J., WOLF and THOMAS, JJ., concur.